DETAILED ACTION
The present office action is in response to claims filed on 09/26/2019  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 2, 5, 11, 12, 14, 18, and 19 are objected to because of the following informalities:
Claim 1, line 2, recites “a housing capable of enclosing the electronic equipment…”.  There is insufficient antecedent basis for “the electronic equipment”.
For purposes of examination, the Examiner interprets “the electronic equipment” in line 2 to recite “
Claim 1, line 8, recites “… and direct the flow of exhaust air…”.  There is insufficient antecedent basis for “the flow of exhaust air”.
For purposes of examination, the Examiner interprets “the flow of exhaust air” in line 8 to recite “a flow of exhaust air”. 
Claim 1, lines 10-11, recites “… to receive air from outside the housing…”.  Antecedent basis for “outside the housing” was previously established in the claim.
For purposes of examination, the Examiner interprets “… outside the housing…” in lines 10-11 to be “… the outside of the housing”. 
Claim 2, line 6, recites “wall of the enclosure which separates the first interior compartment or chamber…”, which should recite “wall of the housing which separates the first interior compartment 
Claim 6, line 7, recites “second interior compartment or chamber from the exterior of the enclosure; and”, which should recite “second interior compartment outside of the housing; and” for purposes of consistency and proper antecedent basis.
Claim 6, line 9, recites “enclosure which separates…”, which should recite “housing which separates…” for purposes of consistency. 
Claim 5, line 2, recites “is configured to receive air from outside the housing…”.  Antecedent basis for “air” and “outside” were previously established in Claim 1, from which Claim 5 depends.
For purposes of examination, the Examiner interprets “… air from outside the housing…” to be “… the air from the outside of the housing…”. 
Claim 11, line 1, recites “a method of controlling the temperature inside an enclosure…”.  There is insufficient antecedent basis for “the temperature” in the claim.
For purposes of examination, the Examiner interprets “a method of controlling the temperature inside an enclosure…” in line 1 to recite “a method of controlling a temperature inside an enclosure…”.
Claim 12, line 3, recites “from outside the enclosure…”.  Antecedent basis for “outside” was previously established in the claim.  
For purposes of examination, the Examiner interprets “… from outside the enclosure…” to be “… air from the outside of the enclosure…”. 
Claim 14, line 1, recites “receiving air from outside the enclosure…”.  Antecedent basis for “receiving”, “air” and “outside” were previously established in Claim 12, from which Claim 14 depends.
For purposes of examination, the Examiner interprets “… receiving air from outside the enclosure…” to be “… the receiving of the air from the outside of the enclosure…”. 
Claim 18, line 2, recites “… output to one or more electronically controlled damper”.  Antecedent basis for “one or more electronically controlled air-modulating dampers” was previously established in Claim 16, from which Claim 18 depends.
For purposes of examination, the Examiner interprets “… output to one or more electronically controlled damper”  to recite “… output to the one or more electronically controlled damper”.
Claim 19 recites “the equipment” in lines 2 and 3.  Antecedent basis for “one or more electronic equipment component” was previously established in Claim 16, from which Claim 19 depends.
For purposes of examination, the Examiner interprets “the equipment” in lines 2 and 3 to be “the one or more electronic equipment component”.
Claim 19 recites “its operational range” in line 3.  Antecedent basis for “a normal operation temperature range” was previously established in the claim.
For purposes of examination, the Examiner interprets “its operational range” in line 3 to be “the normal operationtemperature range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 14, and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “the electromechanical devices” in line 1.  There is insufficient antecedent basis in the claim.  
Neither Claim 11 nor 12, from which Claim 13 depends, recites one or more electromechanical devices.  
Amending “the electromechanical devices” to recite “electromechanical devices” to resolve the antecedent basis would add structure that is not used in the method of Claim 11.  This yields the claim indefinite.
To overcome this rejection, the Examiner recommends amending Claims 11 and/or 12 to recite the structure of the electromechanical devices within the method steps.
Claim 14 recites “by way of one or more intake dampers, such as a passive intake damper” in line 2.  This yields the claim indefinite.
The language “such as” makes it unclear if a passive intake damper is positively recited.  Is one or more of the intake dampers required to be a passive intake damper?  Or, is it just a suggestion that one or more of the intake dampers be a passive intake damper.  In the latter, any damper would read on the limitation. 
Accordingly, the claim is indefinite since one cannot determine the metes and bounds of the limitation.
Claim 15 is rejected for its dependency on Claim 14/
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent No. 7,604,534).
Regarding Claim 11, Hill shows (Figures 1, 2, and 3):
A method (method illustrated by air flow arrows in Figures 1 and 2) of controlling (via 3) a temperature (the temperature inside 1) inside an enclosure (1), comprising:
receiving (as illustrated by the air flow arrows in Figures 1 and 2, heated exhaust air is received through 5) heated exhaust air (17/20) from one or more electronic equipment (“equipment in the cabinet”, Col. 3, lines 27-28) inside the enclosure (1) in a first chamber (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1);
measuring (via 30) the temperature and/or humidity (temperature sensor 30 measures the temperature inside the cabinet) inside (“the temperature sensor is positioned inside the cabinet”, Col. 2, lines 55-57; as illustrated in Figure 1, 30 is positioned within the large compartment) the enclosure (1) within a second chamber (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1); and
adjusting (via 3, based on the temperature within 1) a flow of exhaust air (as illustrated in Figures 1 and 2, the flow of exhaust air through 5 is either adjusted to flow outside the enclosure in Figure 1 or recirculated in Figure 2) from the first chamber (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) to flow (as illustrated by the position of 4 in Figure 1) outside (the exterior surroundings of 1) of the enclosure (1) and/or to (as illustrated by the position of 4 in Figure 2) the second chamber (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1) in response to (as described in Col. 2, line 54 – Col. 3, line 7) the measured temperature and/or humidity (temperature sensor 30 measures the temperature inside the cabinet). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Patent No. 7,604,534) in view of Kawakita et al. (U.S. Pre-Grant Publication No. 2011/0057454).
Regarding Claim 1, Hill shows (Figures 1, 2, and 3):
An electronic equipment enclosure (1) comprising:
a housing (the housing of 1, as illustrated in Figure 1) capable of enclosing electronic equipment (“equipment in the cabinet”, Col. 3, lines 27-28) and comprising a first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) and a second interior compartment (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1);
one or more temperature and/or humidity sensor (30); and
a controller (3); wherein
the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) is configured to receive (as illustrated in Figure 12) heated exhaust air (17/20) from the electronic equipment (“equipment in the cabinet”, Col. 3, lines 27-28) and direct (via the position of 4 in Figure 1, the heated exhaust air 17 is directed outside of 1, as illustrated by air flow arrows 13/14 in Figure 1) a flow of exhaust air (the flow of 17/19 after it enters 2) to outside (the exterior surroundings of 1) of the housing (the housing of 1, as illustrated in Figure 1) and/or into (via the position of 4 in Figure 2, the heated exhaust air 20 is recirculated within 1, as illustrated by the air flow arrow 21 in Figure 2) by way of one or more electromechanical device (4);
the second interior compartment (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1) is configured to receive (as illustrated in Figure 1, the housing receives air 15 from the outside of the housing and in Figure 2, the housing receives air 21 from the first interior compartment) air (15/21) from the outside (the exterior surroundings of 1) of the housing (the housing of 1, as illustrated in Figure 1) and/or air (the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) and provide for an airflow (the airflow within 1 that cools the electronic equipment housed within 1) to cool (“this allows air to circulate through the cabinet… this cools equipment in the cabinet”, Col. 3, lines 25-28) the electronic equipment (“equipment in the cabinet”, Col. 3, lines 27-28);
the one or more temperature and/or humidity sensor (30) is configured to send a signal (“temperature sensor 30 sends an indication to the controller”, Col. 2, lines 65-66) to the controller (3); and
the controller (3) is configured to send a signal (“the controller may then open or close vent 4 in response to temperature”, Col. 3, lines 53-54) to the one or more electromechanical device (4) of the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) to change the flow of exhaust air (the flow of 17/19 after it enters 2) in response to the signal (“temperature sensor 30 sends an indication to the controller”, Col. 2, lines 65-66) from the one or more temperature and/or humidity sensor (30). 
However, Hall lacks showing the airflow in the second interior compartment is provided into an airflow intake of the electronic equipment. 
In the same field of endeavor of electrical equipment enclosures, Kawakita teaches (Figures 2, 3, and 5):
It is known in the electrical equipment enclosure (1) art to provide:
electrical equipment (14) with an airflow intake (opening in 14 to which 30 is attached) to draw air (as illustrated by air flow arrows) inside the electrical equipment (14). 
Further, “it is possible to use outside air flowing along the interior of the ventilation duct 25 to remove heat from the bottom face of the invertor 14 by means of heat transfer, making it possible to suppress increase in temperature of inverter 14”, Paragraph 0046.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrical equipment shown by Hill to include an airflow intake, as taught by Kawakita, to provide both direct cooling via airflow inside and through the electrical equipment and heat transfer through the second interior compartment airflow flowing along the exterior surfaces of the electrical equipment, making it possible to suppress increase in temperature of the electrical equipment.

Regarding Claim 3, Hill shows (Figures 1, 2, and 3):
At least one electromechanical device (31) comprises a fan (31 is a fan provided in the cabinet under the vent 5, see Col. 3, lines 9-10).

Regarding Claim 4, Hill shows (Figures 1, 2, and 3):
At least one electromechanical device (4) comprises an electromechanical damper (electromechanical components of vent 4 including the damper flap illustrated in Figure 3). 

Regarding Claim 5, Hill shows (Figures 1, 2, and 3):
The second interior compartment (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1) is configured to receive (as illustrated in Figure 1, the housing receives air 15 from the outside of the housing and in Figure 2, the housing receives air 21 from the first interior compartment) the air (15/21) from the outside (the exterior surroundings of 1) of the housing (the housing of 1, as illustrated in Figure 1) by way or one or more intake dampers (7) disposed in an exterior wall (the exterior wall in which 7 is located) of the housing (the housing of 1, as illustrated in Figure 1). 

Regarding Claim 6, Hill shows (Figures 1, 2, and 3):
The one or more intake dampers (7) comprise an air pressure-sensitive damper (the plinth damper 7 is responsive to pressure to open and close).  

Regarding Claim 7, Hill shows (Figures 1, 2, and 3):
The housing (the housing of 1, as illustrated in Figure 1) comprises a plurality of exterior walls (as illustrated in Figure 1, there are 4 exterior side walls, the exterior roof wall, and the exterior bottom wall) and interior walls (as illustrated in Figure 1, there is an interior bottom wall and an interior top wall) defining the first (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) and second (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1) interior compartments. 

Regarding Claim 8, Hill shows (Figures 1, 2, and 3):
The housing (the housing of 1, as illustrated in Figure 1) comprises at least six exterior walls (as illustrated in Figure 1, there are 4 exterior side walls, the exterior roof wall, and the exterior bottom wall). 

Regarding Claim 9, Hill shows (Figures 1, 2, and 3):
The housing (the housing of 1, as illustrated in Figure 1) comprises at least two interior walls (as illustrated in Figure 1, there is an interior bottom wall and an interior top wall). 

Regarding Claim 10, Hill shows (Figures 1, 2, and 3):
The first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) is an exhaust plenum chamber (as illustrated in Figure 1, the horizontally oriented rectangular compartment is an exhaust plenum chamber that exhausts the heated air from the electrical equipment to outside the housing). 

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Patent No. 7,604,534), as recited in Claim 11 above, in view of Mockridge (U.S. Pre-Grant Publication No. 2012/0083196) and Kawakita et al. (U.S. Pre-Grant Publication No. 2011/0057454).
Regarding Claim 12, Hill shows (Figures 1, 2, and 3):
Receiving (via 7, as illustrated by the air flow arrows in Figure 1) air (15) from the outside (the exterior surroundings of 1) of the enclosure (1) in the second chamber (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1), wherein
the heated exhaust air (17/20) in the first chamber (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) is exhausted (via the position of 4 in Figure 1) when the air (1) from the outside (the exterior surroundings of 1) of the enclosure (1) is received, and wherein
the electronic equipment (“equipment in the cabinet”, Col. 3, lines 27-28) is located in the second chamber (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1),
However, Hill lacks showing mixing the heated exhaust air from the first chamber with the air received from the outside of the enclosure in the second chamber to provide for a mixed airflow, and receiving, in an air intake in the electronic equipment, the mixed airflow in the second chamber.
 In the same field of endeavor of a method of controlling a temperature inside an enclosure, Mockridge teaches (Figure 2):
It is known in the method (method illustrated by air flow arrows in Figure 2) of controlling a temperature (the temperature within 24) inside an enclosure (24) art to mix (“mixing the external air with warmer air from the equipment room to maintain the equipment room within a desired temperature range”, Abstract) heated exhaust air (54) with air (48) received from outside the enclosure to provide for a mixed airflow (52). 
Further, “heat exchangers and other components can be inefficient and add substantial cost to the design.  Such systems become more complex and subject to failure in cold environments”, Paragraph 0001.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the enclosure to provide the ability to mix the heated exhaust air from the first chamber with the air received from the outside of the enclosure in the second chamber to provide for a mixed airflow in the second chamber, as taught by Mockridge, to allow the enclosure to operate in cold weather by utilizing waste heat in the exhaust air to mix with the cold outside air without the use of heat exchangers and other components which can be inefficient, add cost to the design, and are subject to failure.
In the same field of endeavor of electrical equipment enclosures, Kawakita teaches (Figures 2, 3, and 5):
It is known in the electrical equipment enclosure (1) art to provide:
electrical equipment (14) with an airflow intake (opening in 14 to which 30 is attached) to draw air (as illustrated by air flow arrows) inside the electrical equipment (14). 
Further, “it is possible to use outside air flowing along the interior of the ventilation duct 25 to remove heat from the bottom face of the invertor 14 by means of heat transfer, making it possible to suppress increase in temperature of inverter 14”, Paragraph 0046.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrical equipment shown by Hill to include an airflow intake, as taught by Kawakita, to provide both direct cooling via airflow inside and through the electrical equipment and heat transfer through the second interior compartment airflow flowing along the exterior surfaces of the electrical equipment, making it possible to suppress increase in temperature of the electrical equipment.

Regarding Claim 14, Hill shows (Figures 1, 2, and 3):
The receiving (via 7, as illustrated by the air flow arrows in Figure 1) the air (15) from the outside (the exterior surroundings of 1) of the enclosure (1) in the second chamber (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1) is by way of one or more intake dampers (7), such as a passive intake damper (the plinth damper 7 is a passive damper that is responsive to pressure to open and close). 

Regarding Claim 15, Hill shows (Figures 1, 2, and 3):
The one or more intake dampers (7) comprise an air pressure-sensitive damper (the plinth damper 7 is responsive to pressure to open and close). 

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jai (U.S. Pre-Grant Publication No. 2013/0005234) in view of Gatti (U.S. Patent No. 6,181,557) and Notebloom et al. (U.S. Pre-Grant Publication No. 2011/0009047), hereinafter Notebloom ‘9047.
Regarding Claim 16, Jai shows (Figures 1A and 1B):	
An electronic equipment enclosure housing (11) comprising:
a six sided enclosure (the enclosure of 11 comprising four side walls, a floor, and a ceiling, as illustrated in Figure 1B) configured to encase (as illustrated in Figure 1B) one or more electronic equipment components (12);
an intake vent (113) in a ceiling (the ceiling of 11, as illustrated in Figure 1B)  of the enclosure (the enclosure of 11 comprising four side walls, a floor, and a ceiling, as illustrated in Figure 1B); and
an exhaust vent (112) fitted to the ceiling (the ceiling of 11, as illustrated in Figure 1B)  of the enclosure (the enclosure of 11 comprising four side walls, a floor, and a ceiling, as illustrated in Figure 1B).
However, Jai lacks showing the intake vent encapsulates a set of pressure sensitive dampers and the exhaust vent encapsulates a set of electronically controlled air-modulating dampers. 
In the same field of endeavor of electrical equipment enclosure housings, Gatti teaches (Figures 1 and 3):
It is known in the electronic equipment enclosure housing (100) art to include
an intake vent (the vent defined by 130 and 140/200, as illustrated in Figure 1) encapsulating a set of pressure sensitive dampers (as illustrated in Figure 3, 200 comprises barometric vane dampers 201 and 202).
Further, “proper cooling is not achieved due to the backflow of air out of the burned-out fan or fans.  This backflow of air reduces the proper circulation of air through the electronic enclosure”, Col. 1, lines 32-35.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the intake vent in the ceiling shown by Jai to encapsulate a set of pressure sensitive dampers, as taught by Gatti, to eliminate the issue of backflow of air through a burned-out fan.  Proper cooling is not achieved when there is a backflow of air out of the burned-out fan, which reduces the proper circulation of air through the electronic enclosure. 
In the same field of endeavor of electrical equipment enclosure housings, Notebloom ‘9047 teaches (Figure 1):
It is known in the electronic equipment enclosure housing (100, 102, 104) art to include
an exhaust vent (the opening of 110 in 104, as illustrated in Figure 1) encapsulating a set of electronically controlled air-modulated dampers (“valved openings” 114; as illustrated in Figure 1, each individual exhaust vent encapsulated three valved openings; “the valved openings may be connected to a control system which is operable to selectively open or close each valved opening”, Paragraph 0023.  Additionally, “one or more fans may be used to exhaust the heated air out of the enclosure 106”, Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the exhaust vent in the ceiling shown by Jai to encapsulate a set of electronically controlled air-modulated dampers, as taught by Notebloom ‘9047, to close the exhaust vent when the fan is not operating to prevent insects, birds, and rodents from entering the enclosure housing. 

Regarding Claim 17, Jai shows (Figures 1A and 1B):
A plenum (plenum formed from 142 to 152, as illustrated in Figures 1A and 1B) with electronically controlled air-modulating dampers (141 and 151) which control (via the position of 141 and 151, as illustrated in Figures 1A and 1B) an amount (between 0% and 100%, as illustrated in Figures 1A and 1B) of exhaust air (exhaust air entering 142, as illustrated by the air flow arrows in Figure 1A) which is recirculated back (as illustrated by the air flow arrows in Figure 1A) into the enclosure (the enclosure of 11 comprising four side walls, a floor, and a ceiling, as illustrated in Figure 1A). 

Regarding Claim 20, Jai shows (Figures 1A and 1B):
The enclosure (the enclosure of 11 comprising four side walls, a floor, and a ceiling, as illustrated in Figure 1A) comprises an HVAC system (13).
However, Jai lacks showing the enclosure does not comprise or employ an HVAC system capable of controlling and/or humidity.
In the same field of endeavor of electrical equipment enclosure housings, Notebloom ‘9047 teaches (Figure 1):
It is known in the electronic equipment enclosure housing (100, 102, 104) art to not comprise or employ an HVAC system capable of controlling temperature and/or humidity (“the integrated building based air handler for server farm cooling system illustrated in Figure 1 obviates the need for raised subfloors, CRAC units and water chillers… Natural cool air may be used to cool the servers”, Paragraph 0031).
Further, “the cooling systems described herein may significantly reduce the construction cost, and electricity power and water usage”, Paragraph 0031. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the enclosure shown by Jai to eliminate the HVAC unit, as taught by Notebloom ‘9047, to significantly reduce the construction cost, electricity power, and water usage of the enclosure. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jai (U.S. Pre-Grant Publication No. 2013/0005234), Gatti (U.S. Patent No. 6,181,557) and Notebloom et al.  (U.S. Pre-Grant Publication No. 2011/0009047), as recited in Claim 16 above, further in view of Notebloom et al. (U.S. Patent No. 7,430,118), hereinafter Notebloom ‘118.
Regarding Claim 18, the combination of Jai (Figures 1A, 1B, and 3), Gatti (Figures 1 and 3), and Notebloom ‘9047 (Figure 1) teaches:
A control device (Jai: 16) that determines output (Jai: output to devices in system including dampers illustrated in Figure 3) to the one or more electronically controlled dampers (Notebloom ‘9047: “valved openings” 114; “the valved openings may be connected to a control system which is operable to selectively open or close each valved opening”, Paragraph 0023).
However, the combination does not teach the control device takes an input of enclosure temperature and humidity to determine the output. 
In the same field of endeavor of electronic equipment enclosure housings, Notebloom ‘118 teaches (Figure 6):
It is known in the electronic equipment enclosure housing (600) art to include
a control device (electronic device, Col. 8, line 39) takes an input (“the control device monitors the temperature both inside and outside of the server cooling room 600 and may open or close dampers 612 and 614 and the ceiling exhaust fans 616 depending on the inside and outside temperature.  The same electronic device may further monitor the humidity level of the air both inside and outside the server cooling room”, Col. 8, lines 39-44) of enclosure temperature (“the temperature both inside and outside of the server cooling room 600”, Col. 8, lines 39-44) and humidity (“the humidity level of the air both inside and outside the server cooling room”, Col. 8, lines 39-44). 
Further, “a data center room should be maintained at acceptable temperature and humidity for reliable operation of the servers”, Col. 1, lines 35-37.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the control device shown by Jai to take an input of enclosure temperature and humidity, as taught by Notebloom ‘118, for reliable operation of the servers within the enclosure.

Regarding Claim 19, the combination of Jai (Figures 1A, 1B, and 3), Gatti (Figures 1 and 3), Notebloom ‘9047 (Figure 1), and Notebloom ‘118 (Figure 6) teaches:
The control device (Jai: 16) is configured to augment (Jai: as illustrated in Figure 1A, exhaust air can be recirculated to augment the operational temperature range) a normal operational temperature range (Jai: the normal operational temperature range of 12) of the one or more electronic equipment component (Jai: 12) by mixing waste heat (Jai: exhaust air, as illustrated in Figure 1A) so as to present intake air (Jai: air exiting 152 and entering 111, as illustrated by the air flow arrows) to the one or more electronic equipment component (Jai: 12) which meets the normal operational temperature range (Jai: the normal operational temperature range of 12).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Hill teaches (Figures 1, 2, and 3):
The at least one [second] electromechanical device (4) is disposed in an interior wall (the interior wall in which 4 is located) which separates the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) from the outside (the exterior surroundings of 1) of the housing (the housing of 1, as illustrated in Figure 1) of the housing (the housing of 1, as illustrated in Figure 1), and
at least one [third] elecromechanical device (31) disposed in (31 is a fan provided in the cabinet under the vent 5, see Col. 3, lines 9-10) an interior wall (the interior wall in which 5 is located) of the enclosure (1) which separates the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) and second interior compartment (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1).
Kawakita teaches (Figures 2, 3, and 5):
The electrical equipment (14) has an airflow outlet (31). 
The combination of Hill and Kawakita does not teach at least one first electromechanical device located at the airflow outlet of the electronic equipment, the second electromechanical device is located in an exterior wall of the housing.
The prior art does not teach or suggest adding an electromechanical device located at the airflow outlet of the electronic equipment and relocating the second electromechanical device to be in an exterior wall of the housing.  Further, if the second electromechanical device were to be located in an exterior wall of the housing, the principle operation of Hill would be impermissibly changed.  

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 13, Hill teaches (Figures 1, 2, and 3):
The at least one [second] electromechanical device (4) is disposed in an interior wall (the interior wall in which 4 is located) which separates the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) from the outside (the exterior surroundings of 1) of the housing (the housing of 1, as illustrated in Figure 1) of the housing (the housing of 1, as illustrated in Figure 1), and
at least one [third] elecromechanical device (31) disposed in (31 is a fan provided in the cabinet under the vent 5, see Col. 3, lines 9-10) an interior wall (the interior wall in which 5 is located) of the enclosure (1) which separates the first interior compartment (the horizontally oriented rectangular compartment formed between 4 and 5/8, as illustrated in Figure 1) and second interior compartment (the vertically oriented rectangular compartment formed between 7 and 5/8, as illustrated in Figure 1).
Kawakita teaches (Figures 2, 3, and 5):
The electrical equipment (14) has an airflow outlet (31). 
The combination of Hill and Kawakita does not teach at least one first electromechanical device located at the airflow outlet of the electronic equipment, the second electromechanical device is located in an exterior wall of the housing.
The prior art does not teach or suggest adding an electromechanical device located at the airflow outlet of the electronic equipment and relocating the second electromechanical device to be in an exterior wall of the housing.  Further, if the second electromechanical device were to be located in an exterior wall of the housing, the principle operation of Hill would be impermissibly changed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Tsujimoto et al. (U.S. Patent No. 9,863,428) shows an electrical equipment enclosure (enclosure illustrated in Figure 2) comprising an inverter (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
05/18/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762